             Case 2:19-cv-05899-DJH Document 50 Filed 10/02/20 Page 1 of 9




 1   Lynn M. Allen, State Bar Number 012612
     lallen@tysonmendes.com
 2   Sitar Bhatt, State Bar Number 029622
     sbhatt@tysonmendes.com
 3   TYSON & MENDES, LLP
     7910 East Thompson Peak Parkway, Suite 101
     Scottsdale, Arizona 85255
 4   Telephone: (480) 571-5031
     Facsimile: (480) 245-5424
 5   Attorneys for Defendant Dr. Heather de Soler, PLLC
     and Heather de Soler
 6
 7                                   UNITED STATES DISTRICT COURT
 8                                           DISTRICT OF ARIZONA
 9    Austin Neeley, et al.,                              )   No. 2:19-CV-05899-PHX-DJH
                                                          )
10                                                        )   DEFENDANT HEATHER DE
                                        Plaintiffs,       )   SOLER’S ANSWER TO
11            vs.                                         )   PLAINTIFFS’ FIRST AMENDED
                                                          )   COMPLAINT
12    State of Arizona, et al.,,                          )
                                                          )
13                                                        )
                                      Defendants.         )
14
              Defendants Heather de Soler (“Dr. de Soler”) and Heather de Soler PLLC (collectively
15
     “Defendants”) answer plaintiffs’ complaint as follows:
16
17            1.       Defendants are without sufficient knowledge or information to admit or deny the

18 allegations set forth in paragraphs 1-2, 5-13, 16-23, 26-30, 33-70, 72-122, 125-126, 130, 132,
19
     138, 147-148, 150-151, 153-168, 172-179, 183-189, 192-197, 199-207, 209-213, 216-226, 228-
20
     232, 235-242, 246-252, 255-257, 259-260, 262, 269-272, 279-288, 290-297, 300-304, 307-313,
21
22 and 318-323 of the complaint and therefore deny the same.
23            2.       Defendants admit the allegations set forth in paragraphs 3, 129, 149, 243, 273
24 and 274 of the complaint.
25
26
            Case 2:19-cv-05899-DJH Document 50 Filed 10/02/20 Page 2 of 9

      TYSON & MENDES, LLP



 1            3.     Answering paragraph 14 of the complaint, Defendants admit Dr. de Soler acted
 2
     as an agent of the State of Arizona in the context of this action but are without sufficient
 3
     information to admit or deny the balance of the allegations and, therefore, deny the same.
 4
 5            4.     Answering paragraph 15 of the complaint, Defendants admit Dr. de Soler acted

 6 as an agent of the State of Arizona in the context of this action but are without sufficient
 7 information to admit or deny the balance of the allegations and, therefore, deny the same.
 8
           5.      Answering paragraph 24 of the complaint, Defendants admit Dr. de Soler resided
 9
10 in Maricopa County, Arizona, at all times relevant to the complaint, provided contract services
11 for the State of Arizona through the DCS and was acting under the color of law as a DCS
12 provider but are without sufficient information to admit or deny the balance of the allegations
13
   and, therefore, deny the same.
14
15          6.     Answering paragraph 25 of the complaint, Defendants admit Dr. de Soler, PLLC

16 is an Arizona professional limited liability company that was authorized to do, and did conduct
17 business in the State of Arizona but are without sufficient information to admit or deny the
18
   balance of the allegations and, therefore, deny the same.
19
           7.      Answering paragraph 31 of the complaint, Defendants admit Dr. de Soler was an
20
21 agent of the State of Arizona in providing contract services but are without sufficient
22 information to admit or deny the balance of the allegations and, therefore, deny the same.
23
            8.     Answering paragraph 32 of the complaint, Defendants admit Dr. de Soler was
24
   acting under color of law in providing contract services but are without sufficient information to
25
26 admit or deny the balance of the allegations and, therefore, deny the same.
                                                    2
            Case 2:19-cv-05899-DJH Document 50 Filed 10/02/20 Page 3 of 9

      TYSON & MENDES, LLP



 1           9.     Answering paragraphs 71, 170-171, 181-182, 191, 198, 208, 215, 234, 265, 273-
 2
     274, 278, 299, 306, and 315-317 Defendants contend these paragraphs state legal conclusions
 3
     which do not require a responsive pleading. To the extent that a response is required Defendants
 4
 5 are without sufficient information to admit or deny the allegations and therefore, deny the same.
 6           10.    Answering paragraph 123 of the complaint, Defendants admit Stephanie Cooper
 7 replaced Ms. Ashmore as case manager and that Dr. de Soler quoted Ms. Cooper in noting that
 8
   there was a “clear cut correlation” between V.S.R.’s psychiatric hospitalization and the decision
 9
10 to restrict visitation in July of 2018 but are without sufficient information to admit or deny the
11 balance of the allegations and, therefore, deny the same.
12           11.    Answering paragraph 124 of the complaint, Defendants admit Dr. de Soler was
13
     advised V.S.R. had an “intense fear that something bad happened to her mother and or her
14
15 sisters” and was further advised ending therapeutic visitation intensified V.S.R.’s behaviors and
16 contributed to the psychiatric hospitalization in August 2018 but are without sufficient
17 information to admit or deny the balance or the allegations and, therefore, deny the same.
18
           12.     Answering paragraph 127 of the complaint, Defendants admit Dr. de Soler spoke
19
   with Ms. Ashmore on one occasion before providing contract services to V.S.R. and that the
20
21 foster mother attended the first counseling session but defendants deny knowledge of a court
22 order at that time which prohibited that contact and are without sufficient information to admit
23
   or deny the balance of the allegations and, therefore, deny the same.
24
             13.    Defendants deny the allegations set forth in paragraphs 128 and 131 of the
25
26 complaint.
                                                  3
            Case 2:19-cv-05899-DJH Document 50 Filed 10/02/20 Page 4 of 9

      TYSON & MENDES, LLP



 1           14.    Answering paragraph 133 of the complaint, Defendants admit Dr. de Soler
 2
     discussed removing herself as V.S.R.’s therapist because “progress had been close to obsolete
 3
     and extremely slow” and that Dr. de Soler could not get V.S.R. to engage for any significant
 4
 5 amount of time and that she seemed to do better with Ms. Dale present. They also admit that Ms.
 6 Cooper requested that Dr. de Soler continue as V.S.R.’s therapist despite the lack of progress
 7 and that she requested that Dr. de Soler request an extension of therapy but are without
 8
   sufficient information to admit or deny the balance of the allegations and, therefore, deny the
 9
10 same.
11           15.    Answering paragraph 134 of the complaint, Defendants admit Dr. de Soler
12 decided on or about February 12, 2019 V.S.R. lacked the coping skills to be successful in family
13
   visitation but deny Dr. de Soler had not yet discussed Ms. Robinette with V.S.R.in therapy and
14
15 are without sufficient information to admit or deny the balance of the allegations and, therefore,
16 deny the same.
17           16.    Answering paragraph 135 of the complaint, Defendants admit Dr. de Soler
18
     agreed to start therapeutic visitations between Ms. Robinette and V.S.R. within a month as long
19
     as V.S.R. began deescalating at school and was able to be calm and focused for at least 10 to 15
20
21 minutes and are without sufficient information to admit or deny the balance of the allegations
22 and, therefore, deny the same.
23
            17.    Answering paragraph 136 of the complaint, Defendants admit Dr. de Soler
24
   revoked her agreement to initiate therapeutic visitation but are without sufficient information to
25
26 admit or deny the balance of the allegations and, therefore, deny the same.
                                                  4
            Case 2:19-cv-05899-DJH Document 50 Filed 10/02/20 Page 5 of 9

      TYSON & MENDES, LLP



 1           18.     Answering paragraph 137 of the complaint, Defendants admit Dr. de Soler
 2
     continued to counsel V.S.R. Defendants deny Dr. de Soler was not working on coping skills.
 3
     Defendants also deny Dr. de Soler refused to discuss Ms. Robinette with V.S.R. and are without
 4
 5 sufficient information to admit or deny the balance of the allegations and, therefore, deny the
 6 same.
 7           19.     Answering paragraphs 139 and 140 of the complaint, Defendants admit Dr. de
 8
     Soler noted on February 15, 2019 that Ms. Cooper understood the emotional problems stemmed
 9
10 from not seeing her family and are without sufficient information to admit or deny the balance
11 of the allegations and, therefore, deny the same.
12           20.     Answering paragraph 141 of the complaint, Defendants admit Dr. Heather de
13
     Soler understood that V.S.R. was traumatized and continued to recommend no contact between
14
15 V.S.R. and Ms. Robinette and are without sufficient information to admit or deny the balance of
16 the allegations and, therefore, deny the same.
17           21.     Answering paragraph 142 of the complaint, Defendants admit Dr. de Soler noted
18
     the “only realistic possibility for V.S.R. to exhibit no behavioral dysregulation or problems at
19
     placement would be that there are no rules or structure placed upon her at Ms. Dale’s house” and
20
21 are without sufficient information to admit or deny the balance of the allegations and, therefore,
22 deny the same.
23
           22.    Answering paragraph 143 of the complaint, Defendants admit Dr. de Soler noted
24
   in January 2019 that placement in a residential treatment program was an option to consider and
25
26
                                                    5
            Case 2:19-cv-05899-DJH Document 50 Filed 10/02/20 Page 6 of 9

      TYSON & MENDES, LLP



 1 are without sufficient information to admit or deny the balance of the allegations and, therefore,
 2
     deny the same.
 3
             23.      Answering paragraph 144 of the complaint, Defendants admit Dr. de Soler
 4
 5 recommended family therapy in March of 2019 and are without sufficient information to admit
 6 or deny the balance of the allegations and, therefore, deny the same.
 7           24.      Answering paragraph 145 of the complaint Defendants admit Dr. de Soler
 8
     determined V.S.R. was not ready to discuss Ms. Robinette based upon V.S.R.’s reaction when
 9
10 Ms. Robinette was mentioned and are without sufficient information to admit or deny the
11 balance of the allegations and, therefore, deny the same.
12           25.      Answering paragraph 146 of the complaint, Defendants admit Dr. de Soler wrote
13
     a letter to the court regarding V.S.R.’s feelings in respect to Ms. Dale and the environment and
14
15 are without sufficient information to admit or deny the balance of the allegations and, therefore,
16 deny the same.
17           26.      Answering paragraph 152 of the complaint, Defendants admit the court ordered
18
     Dr. de Soler be removed from the case and ordered a therapist for V.S.R. if necessary and are
19
     without sufficient information to admit or deny the balance of the allegations and, therefore,
20
21 deny the same.
22           27.      Answering paragraphs 169, 180, 190, 214, 227, 233, 243, 253, 264, 268, 277,
23
     289, 298, 305, and 314 of the complaint, Defendants contend these paragraphs state no facts and
24
     require no responsive pleading.
25
26
                                                   6
               Case 2:19-cv-05899-DJH Document 50 Filed 10/02/20 Page 7 of 9

       TYSON & MENDES, LLP



 1              28.   Answering paragraphs 254, 258, 261, 263, 244, 245, 266-267, and 275-276 of
 2
     the complaint, the allegations set forth therein are denied as to these answering defendants.
 3
                29.   Defendants deny each and every allegation not herein admitted above.
 4
 5              30.   Defendants assert the following affirmative defenses on information and belief:

 6 Defendants’ conduct complied with the applicable standard of care, failure to state a claim,
 7 assumption of the risk, comparative fault, failure to mitigate damages, and doctrine of
 8
   contribution.
 9
10         31.    Defendants assert the defenses available under A.R.S. § 12-2601 and A.R.S. §§

11 12-2501 to 12-2509 as they may apply herein.
12              32.   Defendants hereby reserve their right to plead further affirmative defenses
13
     including, but not limited to, those affirmative defenses set forth in Rule 8(c) and Rule 12(b),
14
15 Federal Rules of Civil Procedure, as may be justified by the facts determined during discovery.
16              33.   Defendants demand a jury trial.
17              WHEREFORE, having fully answered the complaint Defendants request the following
18
     relief:
19
                A.    That the complaint be dismissed with prejudice;
20
21              B.    That plaintiffs take nothing thereby;
22              C.    The Defendants be awarded reasonable attorney’s fees;
23
                D.    That Defendants be awarded taxable costs and disbursements; and
24
                E.    That Defendants be awarded such other and further relief deemed appropriate in
25
26 this matter.
                                                    7
          Case 2:19-cv-05899-DJH Document 50 Filed 10/02/20 Page 8 of 9

     TYSON & MENDES, LLP



 1         DATED this 2nd day of October, 2020.
 2
                                             TYSON & MENDES, LLP
 3
 4                                           By: /s/ Sitar Bhatt
                                                 Lynn M. Allen
 5                                               Sitar Bhatt
                                                 Attorneys for Defendant Dr. Heather
 6                                               DeSoler, PLLC and Heather de Soler
 7
 8                                    CERTIFICATE OF SERVICE
 9          I hereby certify that on October 2, 2020, I electronically transmitted the attached
   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
10 of Electronic Filing to the following CM/ECF Registrants:
11 Thomas A. Connelly
12 Robert T. Mills
   Sean A. Woods
13 MILLS + WOODS LAW PPLC
14 5055 N. 12th St., Ste. 101
   Phoenix, AZ 85014
15 tconnelly@millsandwoods.com
   swoods@millsandwoods.com
16 rmills@millsandwoods.com
17 docket@millsandwoods.com
   Attorneys for Plaintiffs
18
19 DeeAn Gillespie Strub
   Kristina Reeves
20 GILLESPIRE, SHIELDS,
   GOLDFARB & TAYLOR
21 7319 N. 16th St.
22 Phoenix, AZ 85020
   dgillespie@gillaw.com
23 kreeves@gillaw.com
   mailroom@gillaw.com
24
   Attorneys for Plaintiffs
25
26
                                               8
            Case 2:19-cv-05899-DJH Document 50 Filed 10/02/20 Page 9 of 9

      TYSON & MENDES, LLP



 1 Mark Brnovich
   Attorney General
 2
   Michael G. Gaughan
 3 Christopher Feasel
   Assistant Attorneys General
 4 2005 N. Central Ave.
 5 Phoenix, AZ 85004
   defensephx@azag.gov
 6 michael.gaughan@azag.gov
   christopher.feasel@azag.gov
 7 Attorneys for State Defendants
 8
   William H. Doyle
 9 Brian Hauser
10 THE DOYLE LAW FIRM
   1313 E. Osborn Rd., Ste. 220
11 Phoenix, AZ 85014
   wdoyle@doylelawgroup.com
12 bhauser@doylelawgroup.com
13 alg@doylelawgroup.com
   Attorneys for Defendants Andrea Thomas
14 and Grossman & Grossman, LTD
15
     By: /s/ Christie Carstensen
16
17
18
19
20
21
22
23
24
25
26
                                            9
